Title: From Thomas Jefferson to David Gelston, 19 August 1803
From: Jefferson, Thomas
To: Gelston, David


          
            
              Sir
            
            Monticello Aug. 19. 03.
          
          I have duly recieved your favor of the 12th. and thank you for your attention to the wine & nuts, as well as your purpose of forwarding them on to Washington which is exactly what I wish. being a stranger to the ceremonies requisite from the owner on an importation, I shall be ready to comply with all requisite formalities on your being so good as to inform me what they are, as also to have paiment made of duties & all charges on like information of their amount. it is a French wine called Hermitage, cost at Marseilles 4. francs a bottle (50. bottles). no invoice has come to hand. these circumstances may perhaps enable you to ascertain the duties. Accept my friendly and respectful salutations.
          
            
              Th: Jefferson
            
          
        